DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 4/22/2021.  Claims 1-20 are pending.  Claims 1, 9, 12, and 17 have been amended.
The objections to claims 1, 9, and 12 have been withdrawn in response to Applicant’s amendments.
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claims 1-7, and 9-15 under 35 U.S.C. 103 as being unpatentable over Wiley et al.  (US 2012/0125364), in view of Olney (US 4,687,405), and further in view of Torrey (US 3,372,875) and Middlesworth (US 3,401,890) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 8 and 16 under 35 U.S.C. 103 as being unpatentable over Wiley, Olney, Torrey, Middlesworth, and Sewell et al.  (US 2014/0144470) is also withdrawn.  The rejection of claims 17-20 under 35 U.S.C. 103 as being unpatentable over Wiley et al.  (US 2012/0125364) in view of Torrey (US 3,372,875) and Middlesworth (US 3,401,890) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 4, 11, 12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 11, and 19 recite the limitation "the one or more shafts."  There is insufficient antecedent basis for these limitations in the claims because claims 1, 9, and 17 have been amended to recite additional shafts.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al.  (US 2012/0125364), in view of Jacob et al.  (EP 278848), in view of Olney (US 4,687,405), and further in view of Torrey (US 3,372,875) and Middlesworth (US 3,401,890).
Regarding claims 1, and 9, Wiley discloses a vehicle-mounted garbage bin cleaning system, the system comprising: a) a first pair of arms configured for lifting a first garbage bin, the first pair of arms rotatably coupled to a mount on a vehicle, and a second pair of arms configured for lifting a second garbage bin, the second pair of arms rotatably coupled to the mount on the vehicle (80, 84; note that the Figures show two sets of arms/plural bar elements for adjacent receptacles 100; also note the arm may have a clamp or pincer that engages a receptacle [0059]); b) a hopper configured for accepting the first and second garbage bins when 
Wiley does not expressly disclose the rotating water nozzles have spray rods located within the hopper, wherein each of the at least two spray rods comprises a shaft that includes a first portion that extends horizontally and a second portion that extends upwards; at least one of the two spray rods is situated within the first garbage bin and another one of the at least two spray rods is situated within the second garbage bin; the at least two spray rods are fluidically coupled with the pressure washer pump such that pressure washer pump provides pressurized water to the at least two spray rods.
Jacob discloses a container cleaner for cleaning containers (C) having a compartment (9), a pipe, rod, or the like (14) connected to a booster (3) and a water storage tank (1), and wherein the free end of the pipe (14) comprises an injection nozzle (7) allowing cleaning of the inside of the containers.  The pipe (14) can be fixed or driven in rotation with the nozzle (7) by means of a hydraulic motor.  Figure 1 depicts an embodiment in which the pipe (14) includes a horizontal section connected to the water storage tank (1) and an upwardly extending section connected to the injection nozzle (7).  Also see paragraphs 29-32 of the machine translation.

Wiley does not expressly disclose the second pair of arms is configured to move independently of the first pair of arms with respect to the mount.
Olney discloses a trash can dumping apparatus having two clamping and lifting assemblies (6) mounted side-by-side (Figure 1) and driven by two lift cylinders (14) and crank arms (16).  Olney also recognizes that instead of a pair of clamping and lifting assemblies, a greater or lesser number may be used (col. 8, lines 5-17).
Because it is known in the art to provide plural separate clamping and lifting assemblies, and the results of the modification would be predictable, namely, allowing for greater flexibility in use of the apparatus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have separate pairs of arms that are 
Wiley does not expressly disclose a power takeoff, and a power takeoff driven pressure washing system comprising: 1) a gearbox mechanically coupled with a transmission of the vehicle, such that the transmission drives the gearbox; 2) a mechanical means coupled with the gearbox, such that the gearbox drives the mechanical means; 3) a first pressure washer pump mechanically coupled to the mechanical means such that the mechanical means drives the first pressure washer pump.
Torrey discloses a refuse collection vehicle with a hydraulically powered supply system which pumps cleaning fluid between a supply vessel and a nozzle (abstract).  In one embodiment, a drive shaft (Figure 4: 72) which is connected to power take-off of the vehicle’s power train is connected via a gear coupling (73) to a pump (24) via a shaft (Figure 4: unlabeled).  Middlesworth discloses a spreader and sprayer mounted on a wheel-supported frame (abstract) comprising: an engine (18), a transmission (20), and a power take-off unit (22), the transmission (20) being connected between the engine and power take-off (Figure 3).  The power take-off is used to drive the operation of a pump (44).
Because it is known in the art to provide a power take off system hydraulically powering a pump, as taught by Torrey, and to provide a transmission connecting the power take off to the engine, as taught by Middlesworth, and the results of the modification would be predictable, namely, providing the power for the pump in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a power takeoff, and a power takeoff driven pressure washing system 
Claims 2, 5-7, 10, and 13-15 are considered to be met by the combination of Wiley, in view of Olney, and further in view of Torrey and Middlesworth, as applied above, and which results in: wherein the mechanical means further comprises one or more shafts (Torrey: unlabeled shaft between 24 and 73; Middlesworth: between 40 and 44); wherein the hopper is configured to catch substantially all water that is sprayed by the at least two spray rods (Figure 1: note the spray rods are fully interior to the hopper and extend into the receptacle; paragraphs 45; 40, 90); wherein the at least two spray rods include a plurality of high-pressure, rotating water nozzles that spray water jets (paragraph 45); further comprising a water tank that provides a source of water to the pressure washer pump (50).

Regarding claims 3, 4, 11, and 12, Wiley, in view of Jacob, in view of Olney, and further in view of Torrey and Middlesworth, is relied upon as above, but does not expressly disclose wherein the mechanical means further comprises one or more pulleys driven by the one or more shafts; or wherein the mechanical means further comprises at least one belts driven by the one or more pulleys.
Middlesworth further discloses power is transmitted to the pump (44) with a series of pulleys (38, 40) and a continuous belt (42).
.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al.  (US 2012/0125364), in view of Jacob et al.  (EP 278848), in view of Olney (US 4,687,405), in view of Torrey (US 3,372,875) and Middlesworth (US 3,401,890), and further in view of Sewell et al.  (US 2014/0144470).
Wiley, in view of Jacob, in view of Olney, and further in view of Torrey and Middlesworth, is relied upon as above, but does not expressly disclose a control panel for controlling the first and second pair of arms, and the water jets sprayed by the at least two spray rods.
Sewell discloses a mobile apparatus comprising a control panel for an operator to control, for example, an operation of cleaning bins from a cabin of the mobile apparatus (paragraph 53).
Because it is known in the art to have a control panel, and the results of the modification would be predictable, namely, allowing an operator to control the cleaning operation, it would have been obvious to one of ordinary skill in the art at the time of the .

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al.  (US 2012/0125364), in view of Jacob et al.  (EP 278848), and further in view of Torrey (US 3,372,875) and Middlesworth (US 3,401,890).
Regarding claim 17, Wiley discloses a vehicle-mounted garbage bin cleaning system, the system comprising: a) a first pair of arms configured for lifting a first garbage bin, the first pair of arms rotatably coupled to a mount on a vehicle, and a second pair of arms configured for lifting a second garbage bin simultaneously with the first pair of arms, the second pair of arms rotatably coupled to the mount on the vehicle (80, 84; note that the Figures show two sets of arms/plural bar elements for adjacent receptacles 100; also note the arm may have a clamp or pincer that engages a receptacle [0059]); b) a hopper configured for accepting the first and second garbage bins when the first and second pair of arms lift the first and second garbage bins into the hopper (90); at least two high-pressure rotating water nozzles that spray water jets located in the hopper (40); d) wherein when the first and second pair of arms lift the first and second garbage bin into the hopper, at least one of the at least two nozzles is situated within the first garbage bin and another one of the at least two nozzles is situated within the second garbage bin (see arrangement in Figure 1; see paragraph 45); and a first pressure washer pump (30), and a second pressure washer pump (paragraph 53), a first of the at least two nozzles fluidically coupled with the first pressure washer pump such that the first pressure washer pump provides pressurized water to the first of the at least two nozzles (a first element 
Wiley does not expressly disclose the rotating water nozzles have spray rods located within the hopper, wherein each of the at least two spray rods comprises a shaft that includes a first portion that extends horizontally and a second portion that extends upwards; at least one of the two spray rods is situated within the first garbage bin and another one of the at least two spray rods is situated within the second garbage bin; a first of the at least two spray rods is fluidically coupled with the first pressure washer pump, and a second of the at least two spray rods is fluidically coupled with the second pressure washer pump.
Jacob discloses a container cleaner for cleaning containers (C) having a compartment (9), a pipe, rod, or the like (14) connected to a booster (3) and a water storage tank (1), and wherein the free end of the pipe (14) comprises an injection nozzle (7) allowing cleaning of the inside of the containers.  The pipe (14) can be fixed or driven in rotation with the nozzle (7) by means of a hydraulic motor.  Figure 1 depicts an embodiment in which the pipe (14) includes a horizontal section connected to the water storage tank (1) and an upwardly extending section connected to the injection nozzle (7).  Also see paragraphs 29-32 of the machine translation.
Because it is known in the art to provide a pipe to support a nozzle for cleaning an inverted container, and the pipe can be shaped and structured to hold and orient the nozzle upwardly, and the results of the modification would be predictable, namely, providing a liquid 
Wiley does not expressly disclose a power takeoff, and a power takeoff driven pressure washing system comprising: 1) a gearbox mechanically coupled with a transmission of the vehicle, such that the transmission drives the gearbox; 2) a mechanical means coupled with the gearbox, such that the gearbox drives the mechanical means; 3) a first pressure washer pump mechanically coupled to the mechanical means such that the mechanical means drives the first pressure washer pump, and a second pressure washer pump mechanically coupled to the mechanical means such that the mechanical means drives the second pressure washer pump.
Torrey discloses a refuse collection vehicle with a hydraulically powered supply system which pumps cleaning fluid between a supply vessel and a nozzle (abstract).  In one embodiment, a drive shaft (Figure 4: 72) which is connected to power take-off of the vehicle’s power train is connected via a gear coupling (73) to a pump (24) via a shaft (Figure 4: unlabeled).  Torrey further discloses that the gear coupling (71) can be used to drive a shaft connected to a motor compressor unit (75).  Middlesworth discloses a spreader and sprayer 
Because it is known in the art to provide plural pumps for solution, as taught by Wiley, a power take off system hydraulically powering a pump and another component requiring power, as taught by Torrey, and to provide a transmission connecting the power take off to the engine, as taught by Middlesworth, and the results of the modification would be predictable, namely, providing the power for the pump in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a power takeoff, and a power takeoff driven pressure washing system comprising: 1) a gearbox mechanically coupled with a transmission of the vehicle, such that the transmission drives the gearbox; 2) a mechanical means coupled with the gearbox, such that the gearbox drives the mechanical means; 3) a first pressure washer pump mechanically coupled to the mechanical means such that the mechanical means drives the first pressure washer pump, and a second pressure washer pump mechanically coupled to the mechanical means such that the mechanical means drives the second pressure washer pump.
Claim 18 is considered to be met by the combination of Wiley, in view of Jacob, and further in view of Torrey and Middlesworth, as applied above, and which results in: wherein the mechanical means further comprises one or more shafts (Torrey: unlabeled shaft between 24 and 73, and 73 and 75; Middlesworth: between 40 and 44).


Middlesworth further discloses power is transmitted to the pump (44) with a series of pulleys (38, 40) and a continuous belt (42).
Because it is known in the art to provide power to the pump via pulleys and a belt, and the results of the modification would be predictable, namely, allowing the pump(s) to be placed as desired, for efficient use of space, while coupling power in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the mechanical means further comprises one or more pulleys driven by the one or more shafts; or wherein the mechanical means further comprises at least one belt driven by the one or more pulleys.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711